972 F.2d 354
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John HAMRICK, Appellant,v.SUPERINTENDENT, FARMINGTON CORRECTIONAL CENTER, Appellee.
No. 91-3403WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 9, 1992.Filed:  August 4, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
John Hamrick, a Missouri prisoner, appeals the district court's denial of his petition for a writ of habeas corpus under 28 U.S.C. § 2254 (1988).  We affirm.


2
Hamrick claims he received ineffective assistance of counsel because his trial attorney failed to call a certain medical doctor as a witness.  We agree with the district court that Hamrick's failure to include this claim on appeal from the denial of his state post-conviction motion bars federal habeas review.   Wise v. Armontrout, 952 F.2d 221, 224 (8th Cir. 1991);   Williamson v. Jones, 936 F.2d 1000, 1006 (8th Cir. 1991), cert. denied, 112 S. Ct. 901 (1992).  Hamrick has not shown cause and prejudice to avoid the procedural bar.   See Wainwright v. Sykes, 433 U.S. 72, 87 (1977).


3
The district court properly denied Hamrick's request for an evidentiary hearing on his remaining ineffective assistance of counsel claims.  Hamrick did not assert any factual or legal disputes that could not be resolved from the record before the district court.   See Amos v. Minnesota, 849 F.2d 1070, 1072 (8th Cir.), cert. denied, 488 U.S. 861 (1988).


4
Accordingly, we affirm.  See 8th Cir.  R. 47B.